Citation Nr: 0419289	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-09 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
psychophysiological integumentary reaction.  



WITNESSES AT HEARING ON APPEAL



The veteran and spouse


ATTORNEY FOR THE BOARD



J. Johnston, Counsel

INTRODUCTION

The veteran had active military duty from March 1966 to March 
1968.  He was medically separated from service as a result of 
the disability now at issue on appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  A hearing was held before the 
undersigned in January 2003.  

This case was remanded by the Board in April 2003 for 
additional development.  While the Board was reviewing the 
appeal, a June 2004 request for another Travel Board hearing 
was received from the veteran.  


REMAND

The RO must take appropriate steps to schedule the appellant 
for a Travel Board hearing.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 20.704, 20.1304(a) (2003).  

Accordingly, this case is REMANDED for the following action:

The RO should take appropriate steps to 
schedule the appellant for a personal 
hearing before a Veterans Law Judge at 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



